DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,008,770. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patent claims may be construed broadly enough to encompass the subject matter of the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-11, 13-14, 17, 19-20, 22, 26, 28-29, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over by Hales (US 2018/0147510) in view of DeSousa et al. (US 4,637,873).
  	Per claim 1, Hales discloses a method for treating water in a spa or a hot tub (abstract), the method comprising:
 	suspending (via cap 16 and distal end 18) an upper portion of a water treatment dispenser (14) from an upper end of a filter cartridge (12) of the spa or the hot tub, the filter cartridge having a filter medium (12) defining a chamber (Fig. 4), a lower portion (Fig. 4) of the water treatment dispenser suspended in the chamber of the filter cartridge, and the water treatment dispenser having a water treatment material (50);
 	passing a supply of water from the spa or the hot tub into through the filter medium of the filter cartridge so that the water treatment dispenser suspended in the filtered water in the chamber of the filter cartridge dispenses the water treatment material from the water treatment dispenser during a first period of time (abstract; [0041]). Hales does not disclose that the filter cartridge is disposed in a skimmer of the spa or the hot tub and passing a supply of water from the spa or the hot tub into the skimmer and returning a supply of treated filtered water from of the filter cartridge to the spa or the hot tub during the first period of time.
	DeSousa et al., also directed to a method for treating water in a spa or a hot tub, disclose a filter cartridge (30) disposed in a skimmer (10) of the spa or the hot tub and passing a supply of water from the spa or the hot tub into the skimmer (Fig. 3) and returning a supply of treated filtered water from of the filter cartridge (via conduit 38; col. 1, lines 12-18) to the spa or the hot tub inherently during a period of time (abstract) in order to, for example, ensure that the water in the spa is suitably clean.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Hales such that it includes that the filter cartridge is disposed in a skimmer of the spa or the hot tub and passing a supply of water from the spa or the hot tub into the skimmer and returning a supply of treated filtered water from of the filter cartridge to the spa or the hot tub during the first period of time in order to, for example, ensure that the water in the spa is suitably clean.
 	Per claim 3, Hales does not disclose wherein the suspending comprises suspending a tapered body of the water treatment dispenser from the upper end of the filter cartridge.
 	It is submitted that would have been well within the purview of the skilled artisan to utilize a tapered dispenser as a routine matter of design choice, depending on the aesthetics and results desired.  Further, it is noted that applicant has not provided for the record a proper showing of any new and unexpected result derived by using a tapered dispenser
 	Per claim 4, wherein the suspending comprises disposing a portion of the upper portion of the water treatment dispenser above the upper end of the filter cartridge (Fig. 4, threaded portion 18).
  	Per claim 9, wherein the suspending comprises suspending the water treatment dispenser from an opening (20)in the upper end of the filter cartridge (Fig. 4).
 	Per claim 10, wherein the suspending comprises disposing a portion of the upper portion (18) of the water treatment dispenser above the opening in the upper end of the filter cartridge (Fig. 4).
 	Per claim 11, wherein the suspending comprises supporting a side portion (threads of upper portion 18) of the water treatment dispenser from the opening in the upper end of the filter cartridge (Fig. 4).
  	Per claim 13, wherein the water treatment dispenser comprises a cover (16) having a peripheral edge (Fig. 4) and a container (24) attached to the cover, and the suspending comprises supporting the peripheral edge of the water treatment dispenser on the upper end of the filter cartridge surrounding the opening so that the container is suspended in the chamber of the filter cartridge (Fig. 4).
 	Per claim 14,  wherein the water treatment dispenser comprises a cover (24) having a peripheral edge (Fig. 4) and a basket (24) releasably attachable to a bottom surface of the cover (Fig. 4), and the suspending comprises supporting the peripheral edge of the water treatment dispenser on the upper end of the filter cartridge surrounding the opening so that the basket is suspended in the chamber of the filter cartridge (Fig. 4).
 	Per claim 17, the suspending comprises suspending the water treatment dispenser in a center portion of the chamber in the filter cartridge and spaced apart from the filter medium (Fig. 4), and the passing comprises passing the supply of water through the filter medium of the filter cartridge and past an outer portion of the chamber in the filter cartridge (abstract, [0041]).
  	Per claim 19, wherein the water treatment dispenser comprises a disposable prefilled sanitizer dispenser or a disposable prefilled mineral dispenser ([0040]).
 	Per claim 20, wherein  the water treatment dispenser comprises a mineral, a mineral comprising silver, a sanitizer, or a sanitizer comprising bromine ([0040]).
 	Per claim 22, Hales discloses a reconfigurable spa filter system of a spa or a hot tub for use in treating water in the spa or the hot tub, said system comprising: a filter cartridge (12) having an upper end, a bottom end, and a surrounding filter medium (12) disposed between a periphery of said upper end and a periphery of said bottom end to define a chamber therein (Fig. 4); said upper end having a dispenser suspending structure operable for suspending a water treatment dispenser having a water treatment material in said chamber of said filter cartridge (Fig. 4); and wherein when water from the spa or the hot tub is directed into the skimmer and through said filter medium of said filter cartridge ([0041]), the water treatment dispenser disposed in the filtered water in said chamber of said filter cartridge is operable to dispense the water treatment material from the water treatment dispenser (Fig. 4, [0041]) and treated filtered water is discharged from said filter cartridge (abstract; [0041]).  Hales does not disclose that the filter cartridge is disposed in a skimmer of the spa or the hot tub and passing a supply of water from the spa or the hot tub into the skimmer and into the spa or the hot tub during a first period of time.
 	DeSousa et al., also directed to a reconfigurable spa filter system of a spa or a hot tub for use in treating water in the spa or the hot tub, disclose a filter cartridge (30) disposed in a skimmer (10) of the spa or the hot tub and passing a supply of water from the spa or the hot tub into the skimmer (Fig. 3) and returning a supply of treated filtered water from of the filter cartridge (via conduit 38; col. 1, lines 12-18) to the spa or the hot tub inherently during a period of time (abstract) in order to, for example, ensure that the water in the spa is suitably clean.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Hales such that it includes that the filter cartridge is disposed in a skimmer of the spa or the hot tub and passing a supply of water from the spa or the hot tub into the skimmer and into the spa or the hot tub during a first period of time in order to, for example, ensure that the water in the spa is suitably clean.
 	Per claim 26, wherein said dispenser suspending structure is operable for disposing an upper portion (18) of the water treatment dispenser above the upper end of the filter cartridge (Fig. 4), and suspending a lower portion of the of the water treatment dispenser in the chamber of the filter cartridge (Fig. 4). 
 	Per claim 28, said water treatment dispenser comprising a cover (16) and a basket (24) releasably attachable to said cover for receiving the water treatment material (Fig. 4), the upper end operable to support said cover with said basket suspended in said chamber of said filter cartridge.
 	Per claim 29, said water treatment dispenser comprises a cover (16) and a basket (24) attached to said cover, the upper end operable to support said cover with said basket suspended in said chamber of said filter cartridge (Fig. 4).
 	Per claim 32, said water treatment dispenser comprising a cover (16) having threads (Fig. 4).
 	Per claim 34, Hales does not disclose said spa or said hot tub, and said system being receivable in said skimmer in said spa or said hot tub.
 	DeSousa et al., also directed to a reconfigurable spa filter system of a spa or a hot tub for use in treating water in the spa or the hot tub, disclose said system (30) being receivable in said skimmer in said spa or said hot tub in order to, for example, ensure that the water in the spa is suitably clean.
	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Hales such that it includes said system being receivable in said skimmer in said spa or said hot tub in order to, for example, ensure that the water in the spa is suitably clean.
Allowable Subject Matter
Claim 21 would be allowed upon applicant submitting a proper, timely filed terminal disclaimer.
Claims 2, 5-8, 12, 15-16, 18, 20, 23-25, 27, 30-31, 33 and 35-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon applicant submitting a proper, timely filed terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Per claim 21, while it is known in the art to provide a method for treating water in a spa or a hot tub, the method comprising:
 	suspending a first water treatment dispenser from an upper end of a filter cartridge disposed in the spa or the hot tub, the filter cartridge having a filter medium defining a chamber, at least a portion of the first water treatment dispenser disposed in the chamber of the filter cartridge, and the first water treatment dispenser having a first water treatment material (see, for example, US 2018/0147510 to Hales); and it is known in the art to provide a filter cartridge in a skimmer (see, for example, US 4,637,873 to DeSousa et al.), in the examiner’s opinion, the prior art fails to teach or render obvious the method further including:
 	suspending, from the first water treatment dispenser, a second water treatment dispenser in the chamber of the filter cartridge, the second water treatment dispenser having a second water treatment material different from the first water treatment material in the first water treatment dispenser;
 	passing a supply of water from the spa or the hot tub into the skimmer and through the filter medium of the filter cartridge so that the first water treatment dispenser and the second water treatment dispenser are disposed in the filtered water in the chamber of the filter cartridge to dispense the first water treatment material from the first water treatment dispenser and to dispense the second water treatment material from the second water treatment dispenser during a period of time; and
 	returning a supply of treated filtered water from the filter cartridge to the spa or the hot tub during the period of time.
Per claims 2, 5-8, 12, 15-16, 18, 20, 23-25, 27, 30-31, 33 and 35-43, while claims and 1 and 22 are not patentable for the reasons provide above, in the examiner’s opinion the prior art fails to teach or render obvious the method or system further comprising the steps/elements having the recited function/positioning as recited in claims 2, 5-8, 12, 15-16, 18, 20, 23-25, 27, 30-31, 33 and 35-43.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
10/28/22